Citation Nr: 0800156	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
Dupuytren's contracture of both hands, currently rated 10 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
residual of a left knee injury, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971; and from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery for his Dupuytren's 
contracture from September 7, 2005, to October 31, 2005.  
This period will not be considered in this decision.  

The rating decision also denied entitlement to increased 
ratings for high frequency hearing loss of the right ear and 
residuals of a fracture of the left ankle.  As a substantive 
appeal is not of record for these issues, they are not in 
appellate status.  38 U.S.C.A. § 7105.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's Dupuytren's contracture of both hands approximates 
favorable ankylosis of the ring and little fingers of the 
left hand, and ring finger of the right hand.  

2.  The preponderance of the evidence demonstrates that the 
veteran's left knee injury is manifested by X-ray evidence of 
degenerative joint disease, painful and slight limitation of 
motion of the left knee, and no impairment of the veteran's 
left knee due to instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
Dupuytren's contracture of both hands are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5223, 5227 (2007).

2.  The criteria for a rating in excess of 20 percent for a 
left knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.454.71, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in March 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In claims for higher rating of an already service-connected 
disability, as here, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

A.  Dupuytren's Contracture

The RO initially granted service connection for Dupuytren's 
contracture of both hands and assigned a single 
noncompensable evaluation, effective from separation from 
service in July 1993.  Dupuytren's contracture is 
"shortening, thickening, and fibrosis of the palmar fascia, 
producing a flexion deformity of a finger . . . ."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 373 (28th ed. 1994).  

The veteran requested an increased rating in January 2004; 
and was assigned a single evaluation of 10 percent, effective 
January 2004, under Diagnostic Code 5223, favorable ankylosis 
of ring and little fingers.  

The veteran has been continuously diagnosed with Dupuytren's 
contracture of the left hand involving the ring and little 
fingers, and Dupuytren's contracture of the right hand 
involving the ring finger.  

The current regulations refer to favorable ankylosis for 
multiple digits of either hand at Diagnostic Codes 5216 
through 5219.  Ankylosis means complete bony fixation in a 
single position, and may be considered favorable or 
unfavorable.  Favorable ankylosis of ring and little fingers 
of the either hand warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5223.  

For purposes of determining favorable ankylosis, for the 
fourth and fifth digits (or the ring and little fingers) zero 
degrees of flexion represent the fingers fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
joint(MCP) and proximal interphalangeal joint (PIP) flexed to 
30 degrees, and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  See 38 
C.F.R. § 4.71a(1).   

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability, with the higher level of evaluation 
assigned when the level of disability is equally balanced 
between one level and the next higher level.  See 38 C.F.R. § 
4.71a(2).

If both the MCP and PIP of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, the finger should be evaluated as 
amputated.  If both the MCP and the PIP of a digit are 
ankylosed, the finger should be evaluated as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  If only the MCP or the PIP is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the fingertips and the proximal transverse crease of the 
palm, with the fingers flexed to the extent possible, the 
finger should be evaluated as unfavorable ankylosis.  If only 
the MCP or PIP is ankylosed, and there is a gap of two inches 
(5.1 cm.) or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible, the finger should be evaluated as favorable 
ankylosis.  See 38 C.F.R. § 4.71a(3).

The medical evidence arising from the multiple VA 
examinations shows some limitation of motion of the involved 
fingers, however, ankylosis was repeatedly ruled out.  
Therefore, a higher rating is not warranted as the veteran's 
Dupuytren's contracture does not even approximate favorable 
ankylosis.

If both fingers are rated separately for limitation of 
motion, the resulting rating evaluation of 0 percent each for 
the ring and little finger of the either hand does not avail 
the veteran and does not represent a higher level of 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.

Consideration must also be given to assignment of a higher 
evaluation because of pain, pain on motion, weakness, and 
functional impairment consistent with DeLuca and various 
regulatory provisions cited above.  As reflected in the May 
2007 VA examination, no evidence of additional instability, 
incoodination, fatigueability, or weakness was found on 
repetitive movement.  To the extent that there are objective 
manifestations of limitation of function due to pain, they 
have been included in the current 10 percent rating.

Assignment of separate evaluations for each hand would not 
provide the veteran a higher rating, as only one digit of the 
right hand, the ring finger, is involved; and  ankylosis of 
the ring finger, whether favorable or unfavorable, is rated 
noncompensably disabling.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  



B.  Left Knee Injury

The veteran was granted service connection for a left knee 
injury, and assigned a 10 percent evaluation under Diagnostic 
Code 5257, effective from separation from service in July 
1993.  

In January 2004, the veteran requested an increased rating.  
In the October 2005 supplemental statement of the case, the 
RO granted an increased, 20 percent, rating under Diagnostic 
Codes 5258-5257.  The RO noted that, with consideration of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 20 percent level 
under Diagnostic Code 5258 was approximated.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
The veteran is already in receipt of the highest rating 
possible under this diagnostic code.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  A separate rating under Diagnostic 
Code 5010 for traumatic arthritis is permitted when a veteran 
who is rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  VAOPGCPREC 23-97 (Jul. 
1, 1997).

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

A claimant who has both limitation of flexion and limitation 
of extension of the same leg can be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  This, 
however, does not apply to the veteran's case as a 
compensable rating under either Diagnostic Code 5260 or 5261 
based the limitation of motion criteria has not been 
demonstrated.  Separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain is not 
permitted, and the 10 percent rating for limitation of motion 
with pain (although noncompensable under Diagnostic Codes 
5260 and 5261) under Diagnostic Codes 5003 and 5010 is 
appropriate.

An additional rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, and 5261 may be considered.  As the 
veteran does not demonstrate a compensable limitation of 
extension or flexion, but does have degenerative changes 
confirmed by x-ray, an additional 10 percent rating for the 
left knee would be warranted.

Regarding any additional functional loss due to pain in 
either knee, the examiner who conducted the May 2007 VA 
examination stated that there was no change in function with 
repeated flexing of the knees.  The examiner also noted that 
there was no weakness, fatigability or incoordination of 
either knee.  Therefore, an increased rating under 38 C.F.R. 
§§ 4.40, 4.45, is not warranted.

Several examiners during the appeal period stated that there 
was no instability of either knee.  Although neither 
subluxation nor lateral instability is shown in the record, 
the veteran would be entitled to his 10 percent rating under 
Diagnostic Code 5257 as it was in effect for more then 10 
years and is therefore, protected from reduction.  He would 
also be entitled to an additional 10 percent rating for 
limitation of motion with degenerative joint disease 
demonstrated by X-ray.  However, combination of these to 
Diagnostic Codes would not provide him a higher rating.  
Neither of these Diagnostic Codes can be combined with his 
current evaluation under Diagnostic Code 5258, as the RO only 
assigned that 20 percent rating when taking into account his 
episodes of locking, pain, and limitation of motion due to 
pain under Diagnostic Codes 4.40, 4.455 and Deluca.  See 
38 C.F.R. § 4.14, Esteban, supra.

Under these circumstances, the record presents no basis for 
assignment of a rating in excess of 20 percent for the left 
knee injury at any point during the appeal period.  Thus, 
staged rating, pursuant to Hart, is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

Entitlement to an increased rating for Dupuytren's 
contracture of both hands is denied.  

Entitlement to an increased rating for a left knee injury is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


